DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/30/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0186964 A1) as set forth in the Non-Final Rejection filed 06/01/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-6, 8, 9, and 11-20 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0186964 A1) as set forth in the Non-Final Rejection filed 06/01/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0186964 A1) in view of Eum et al. (WO 2016/105141 A2) and Parham et al. (US 2011/0121274 A1) as set forth in the Non-Final Rejection filed 06/01/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2018/0053900 A1 as the English equivalent of WIPO publication WO 2016/105141 A2 (herein referred to as “Eum et al.”).

7.	The Office has relied on national phase publication US 2011/0095282 A1 as the English equivalent of WIPO publication WO 2010/072300 A1 (herein referred to as “Pflumm et al.”).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	The claim, which is dependent on Claim 1, recites that “the second compound is selected from Compounds HB-1 to HB-3”; however, notice that Compounds HB-1 to HB-3 are beyond the scope of any one of Applicant’s Formulae 1-1 to 1-5 (as defined in parent Claim 1), as the second compound is subject to new limitations in the Amendment (see pages 7-9).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-6, 8, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0186964 A1) in view of Inomata et al. (Chem. Mater.  2004, 16, 1285-1291).
	Cho et al. discloses the following organic electroluminescent (EL) device (organic light-emitting device):

    PNG
    media_image1.png
    311
    249
    media_image1.png
    Greyscale

(Fig. 4) comprising a substrate (210), anode (110), organic layer (150), and cathode (190) ([0420]); the organic layer comprises a first compound (one of Formulae 1-1 and 1-2) and a second compound (Formula 2) ([0010]).  Cho et al. discloses the following embodiments for the first compound:

    PNG
    media_image2.png
    269
    237
    media_image2.png
    Greyscale

(page 30) (first compound) such that X12b = C[(L12b)a12b-R12b] (with a12b = 0 and R12b = Formula 2-7 (with X21 = N(R21) (with R21 = quinazolinyl substituted with a phenyl) and X22 = S), X12d = C[(L12d)a12d-R12d] (with a12d = 0 and R12d = phenyl), and R12g-j = hydrogen of Applicant’s Formula 1-22; corresponds to H-2 as recited by the Applicant in Claim 7.  Cho et al. discloses that the organic layer comprises the following layers (in this order):  hole-transporting region, light-emitting layer, and electron-transporting region ([0006]); the light-emitting layer comprises host and dopant materials, the latter of which is fluorescent or phosphorescent ([0291]).  Phosphorescent dopant materials include organometallic complexes ([0329]); the host material include the above first compound ([0294].  The light-emitting layer comprises a plurality of layers (for red, green, and blue) according each individual sub-pixel (which would result in red, green, and blue sub-pixels each comprising its own anode and corresponding light-emitting layer) ([0290]).  Cho et al. discloses that the electron-transporting region comprises the following layers (in this order): buffer layer and the electron-transporting layer ([0362], [0364]); the electron-transporting region (which includes the buffer layer) further comprises compounds of the following form (in addition to its inventive compound of Formula 2):

    PNG
    media_image3.png
    25
    170
    media_image3.png
    Greyscale

(Formula 601) ([0365]) where Ar601 = substituted or unsubstituted C5-60 carbocyclic group or substituted or unsubstituted C1-60 heterocyclic group, xe11 = 1-3, xe1 = 0-5, xe21 = 1-5, and R601 = substituted or unsubstituted C1-60 (hetero)aryl group (([0367]-[0373]).  Cho et al. discloses the following to comprise any of the layers of the electron-transporting region (i.e., including the electron-transporting layer) ([0397]): 

    PNG
    media_image4.png
    315
    372
    media_image4.png
    Greyscale

(page 164) (third compound) such that X13b = C[(L13b)a13b-R13b] (with a13b = 0 and R13b = naphthyl, X13d = C[(L13d)a13d-R13d] (with a13d = 0 and R13d = naphthyl), and X13f = C[(L13f)a13f-R13f] (with a13f = 1, L13f = C6 arylene group (phenylene), and R13f = quinolinyl) of Applicant’s Formula 1-33.  However, Cho et al. does not explicitly disclose the second compound as recited by the Applicant.
	Inomata et al. discloses the following compound:

    PNG
    media_image5.png
    233
    205
    media_image5.png
    Greyscale

(Figure 1, page 1286) such that X13b = C[(L13b)a13b-R13b] (with a13b = 0 and R13b = carbazolyl), X13d = C[(L13d)a13d-R13d] (with a13d = 0 and R13d = carbazolyl), and X13f = C[(L13f)a13f-R13f] (with a13f = 0 and R13f = carbazolyl) of Applicant’s Formula 1-33.  Inomata et al. disclose its inventive compounds as electron-transporting materials comprising the electron-transporting layer, with excellent triplet exciton confinement capabilities (to result in the production of high efficiency OLED devices) (pages 1285-1286, 1291; Figure 2).  It would have been obvious to incorporate the compound (above) as disclosed by Inomata et al. to the electron-transporting region (such as the buffer layer) of the organic EL device as disclosed by Cho et al.  The motivation is provided by the disclosure of Inomata et al. which discloses its inventive compounds as materials for the electron-transporting layer, with excellent triplet exciton confinement capabilities. 

13.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0186964 A1) in view of Eum et al. (WO 2016/105141 A2) and Pflumm et al. (WO 2010/072300 A1).
	Cho et al. discloses the following organic electroluminescent (EL) device (organic light-emitting device):

    PNG
    media_image1.png
    311
    249
    media_image1.png
    Greyscale

(Fig. 4) comprising a substrate (210), anode (110), organic layer (150), and cathode (190) ([0420]); the organic layer comprises a first compound (one of Formulae 1-1 and 1-2) and a second compound (Formula 2) ([0010]).  Cho et al. discloses the following embodiments for the first compound:

    PNG
    media_image2.png
    269
    237
    media_image2.png
    Greyscale

(page 30) (first compound) such that X12b = C[(L12b)a12b-R12b] (with a12b = 0 and R12b = Formula 2-7 (with X21 = N(R21) (with R21 = quinazolinyl substituted with a phenyl) and X22 = S), X12d = C[(L12d)a12d-R12d] (with a12d = 0 and R12d = phenyl), and R12g-j = hydrogen of Applicant’s Formula 1-22; corresponds to H-2 as recited by the Applicant in Claim 7.  Cho et al. discloses that the organic layer comprises the following layers (in this order):  hole-transporting region, light-emitting layer, and electron-transporting region ([0006]); the light-emitting layer comprises host and dopant materials, the latter of which is fluorescent or phosphorescent ([0291]).  Phosphorescent dopant materials include organometallic complexes ([0329]); the host material include the above first compound ([0294].  The light-emitting layer comprises a plurality of layers (for red, green, and blue) according each individual sub-pixel (which would result in red, green, and blue sub-pixels each comprising its own anode and corresponding light-emitting layer) ([0290]).  Cho et al. discloses that the electron-transporting region comprises the following layers (in this order): buffer layer and the electron-transporting layer ([0362], [0364]); the electron-transporting region (which includes the buffer layer) further comprises compounds of the following form (in addition to its inventive compound of Formula 2):

    PNG
    media_image3.png
    25
    170
    media_image3.png
    Greyscale

(Formula 601) ([0365]) where Ar601 = substituted or unsubstituted C5-60 carbocyclic group or substituted or unsubstituted C1-60 heterocyclic group, xe11 = 1-3, xe1 = 0-5, xe21 = 1-5, and R601 = substituted or unsubstituted C1-60 (hetero)aryl group (([0367]-[0373]).  However, Cho et al. does not explicitly disclose any of the specific second and third compounds as recited by the Applicant.
Eum et al. discloses the following compound:

    PNG
    media_image6.png
    211
    400
    media_image6.png
    Greyscale

(page 6) (corresponds to HB-1) which is used as material for the light-emitting layer and/or auxiliary electron-transporting layer (located between the light-emitting layer and the electron-transporting layer) of an organic EL device; the use results in excellent emission performance and low driving voltage ([0019], [0061]).  It would have been obvious to incorporate the above compound as disclosed by Eum et al. (which is also fully encompassed by Cho et al.’s Formula 601) to the buffer layer of the organic EL device as disclosed by Cho et al.  The motivation is provided by the disclosure of Eum et al. which teaches that the use of its inventive compounds in such a buffer layer results in excellent emission performance and low driving voltage.  However, Cho et al. in view of Eum et al. does not explicitly disclose any of the specific third compounds as recited by the Applicant.
	Pflumm et al. discloses the following electron-transporting compound (Abstract):

    PNG
    media_image7.png
    206
    289
    media_image7.png
    Greyscale

(page 5) (corresponds to ET-2) as material comprising the electron-transporting layer of an organic EL device ([0011], [0022]); the utilization results in a device with improved charge injection from the electron-transporting layer to the light-emitting layer ([0091]).  It would have been obvious to incorporate the compound (above) as disclosed by Pflumm et al. to the electron-transporting layer of the organic EL device as disclosed by Cho et al. in view of Eum et al.  The motivation is provided by the disclosure of Pflumm et al., which teaches that the use of its compounds results in a device with improved charge injection into the light-emitting layer.

Response to Arguments
14.	Applicant’s arguments with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786